Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court, Div. M, No. 2010-8897; to the Court of Appeal, Fourth Circuit, No. 2015-CA-0680
| |Writ granted. There are genuine issues as to material facts concerning whether Gregory and Maria Guth were the owners of the business or simply the lessors which preclude summary judgment in this case. Accordingly, the lower court decisions are reversed and the case is remanded to the district court for further proceedings.
WEIMER, J., would deny.
GUIDRY, J., would deny.